Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 10/6/21 has been entered.  Claims 1, 5-7 and 13 are currently pending, claims 2-4, 8-12 and 14-30 were cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Loeffler et al (US 3,155,540; hereafter Loeffler) in view of Smeenk et al (WO2011/159276; hereafter Smeenk), Fox (US patent 4,369,640; hereafter Fox) and Wust (US 2012/0232448; hereafter Wust).
Claim 1:  Loeffler teaches a method of applying a coating material to a substrate (See, for example, col 1 lines 10-14, Fig 1), comprising: 
providing a distribution manifold having a cavity (44) and a plurality of dispensing outlets (56) in fluid communication with the cavity (See, for example, Fig 1, 6 and 9, col 3 lines 28-42); 
providing a second distribution manifold having a second cavity (adjacent 44) and a plurality of dispensing outlets (56) in fluid communication with the cavity (See, for example, Fig 1, 6 and 9, col 3 lines 28-42); 

and dispensing a first and second coating material from the first and second dispensing outlets while simultaneously translating (reciprocating)  the first plurality of dispensing outlets in a second direction perpendicular to the first direction (laterally to the moving web W) (see, for example, Fig 11-12, and col 3 line 68-75).
Loeffler does not explicitly teach the first and second plurality of dispensing outlets is a plurality of first and second needle tubes in fluid communication with the cavity. Like Loeffler, Smeenk teaches a coating method that provides for creation of stripes or strips of coating material on a substrate (See, for example, pg 9 lines 20-22).  Smeenk teaches providing a distribution manifold (22) having a cavity (60) and a plurality of dispensing outlets comprised of a plurality of needle tubes (26) in fluid communication with the cavity, wherein each of the plurality of needle tubes comprises a dispensing outlet positioned distal from and in fluid communication with the distribution manifold (See, for example, Fig 1, and 4, abstract, pg 7 lines 16-25).  Smeenk further teaches that the incorporation of such a manifold and needle tube cartridge system provides for improved coating uniformity and minimally diverging streams of coating material from the tips as well as improved tailorability and rapid reconfiguration of coating processes to accommodate changes to the coating distribution or coating material (such a compositing, viscosity, or properties) more quickly (See, for example, pg 2 lines 1-14, pg 4 lines 20-32, pg 9 lines 1-9).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a distribution manifold having a cavity and a plurality of dispensing outlets comprised of a plurality of needle tubes in fluid communication with the cavity as it would predictably allow for the generation of striped coating while providing improved 
Smeenk further teaches wherein the distribution manifold further comprises an alignment bar for securing a relative spacing between each needle tube (See, for example, Fig 1, pg 5 lines 1-10). But Loeffler in view of Smeenk does not explicitly teach wherein the translating of the first plurality of needle tubes is accomplished by translating the alignment bar wherein the first distribution manifold and the second distribution manifold are stationary.  Fox teaches a method of applying patterned coatings dispensed from a plurality of linear arrays of tubes aligned on separate alignment bars and connected to a plurality of distribution manifolds (see, for example, Fig 1,2, and 5, and rejection of claim 1 over Fox in view of Smeenk above).  Fox further teaches wherein translating the first plurality of tubes is accomplished by translating an alignment bar (79) positioned to secure a relative spacing between each tube of the first plurality of needle tubes (See, for example, Fig 1, 2, and 5, and col 5 line 60-col 6 line 18, and col 7 lines 15-32); and further wherein the first distribution manifold and the second distribution manifold are stationary during such reciprocation to predictably dispense the requisite patterned coating (see, for example, Fig 1, 2, and 5, and col 5 line 60-col 6 line 18, and col 7 lines 15-32 wherein the reciprocating movement is only applied to the dispensing ends of the tubes via the nozzle bar 79, the manifolds (129/128) are not similarly reciprocated).   As both Fox and Loeffler in view of Smeenk are directed to methods of dispensing a coating material to substrate from a plurality of reciprocating arrayed tubes, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated rearrangement of the reciprocation means to reciprocate only the alignment bar securing the position of the needle tubes as such a configuration would predictably result in a controllable, tailorable reciprocation of the dispensing tubes to achieve the desired pattern and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 950); further since, 
Loeffler further teaches wherein translating the first plurality of outlets (needle tubes by combination) is in an oscillatory fashion (reciprocating, further sinusoidally) (See, for example, Fig 11-12, and col 3 line 68-col 4 line 3). Loeffler further teaches wherein the second coating material can form a pattern on the substrate of lines parallel to the longitudinal edges of the substrate (See, for example, Fig 10,col 4 lines 5-20 and col 5 lines 25-35, wherein the degree of oscillation can be controlled to zero).  Loeffler further teaches operation of each assemblies oscillation is separately controlled and wherein coating free zones completely surrounded by first and second coating materials are formed on the substrate (see, for example, Fig 12, col 4 lines 10-38, col 5 lines 44-58; such as zones surrounded by coating materials extruded from extruder 2 and extruder 3 wherein extruder 3 is taught it can possess a lesser degree of oscillation than extruder 2).  Loeffler further teaches that its method allows for the generation of a multiplicity of novel and unusual designs and further with tailorable degree of permeability attributed to the formation of coating free zones (See, for example, col 1 lines 49-60).  Loeffler does not explicitly teach a singular embodiment wherein the second coating material forms a pattern of lines parallel as claimed in conjunction with the claimed first oscillating pattern, but the system and teaching of Loeffler is capable of achieving such a pattern as it is essentially a hybrid combination of Figures 10 and 11 (where one discharge assembly operates under conditions of Fig 10 and another operates under conditions of Fig 11), or alternatively as it is an optimization of Fig 12 of Loeffler wherein the “lesser degree of oscillation” of extruder 3 is simply set to zero (See, for example, col 5 lines 25-58).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the particular claimed patterned coatings since the prior arts systems’ discharge assemblies are readily capable of achieving such a pattern (first and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 IV. B; and since matters related to the choice of ornamentation producing no mechanical effect or advantage considered to constitute the invention are considered obvious and do not impart patentability, In re Seid 73 USPQ 431.
Loeffler further teaches wherein its coating process allows tailoring of breathability and improved finish of a wide variety of patterns and designs (See, for example, col 2 lines 1-6 and 40-48). Loeffler further teaches wherein the coating material is inclusive of any natural or synthetic polymeric materials, but it does not explicitly recite the first and second coating materials as adhesives.  Wust teaches a method of coating fabrics, further particularly applying patterned coatings, such as wavy patterns, to fabric supports to similarly provide breathability thereto (See, for example, abstract, Fig 1a, [0005].  Wust teaches that by selecting adhesives as the patterned coating layer, the coated article can serve as a breathable adhesive body tape for adhering to the body and supporting natural movement, pain control, and metabolic stimulation (See, for example, [0002]).  As both Loeffler and Wust are directed to breathable patterned coated fabrics it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated adhesives as the first and second coating materials as they would predictably allow attachment of such fabrics to a variety of surfaces, such as the human body, further predictably providing a variety of supportive, and stimulative effects.  


Claim 6: Smeenk further teaches wherein the distribution manifold further comprises an alignment bar for securing a relative spacing between each needle tube (See, for example, Fig 1, pg 5 lines 1-10).  Smeenk further teaches wherein the needle cartridge is modifiable and intended to allow for removal of needle tubes and alteration of spacings there between to achieve desired coating properties including stripes (see, for example, pg 5 lines 1-10, pg 9 lines 20-22).  Loeffler too has taught the tailorability and desire to achieve various designed coatings, wherein the spacing between the discrete streams can be predetermined and further changed by the operator to achieve the desired aesthetic or function (see, for example, col 3 lines 6-12, and col 5 lines 25-58).  Additionally / alternatively it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a relative spacing that is substantially non-uniform as it would predictably provide for expanded options / tailorability in coating designs produced, additionally matters related to the choice of ornamentation producing no mechanical effect or advantage considered to constitute the invention are considered obvious and do not impart patentability, In re Seid 73 USPQ 431. 
Claim 7: Smeenk further teaches wherein the first distribution manifold may be separated into a manifold chamber containing the first cavity, and a removable cartridge having the first plurality of needle tubes (See, for example, abstract, pg 4 lines 20-32). 
Claim 13: Loeffler further teaches wherein the first and second coating materials are different (see, for example, col 4 lines 44-49). 

Response to Arguments

As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712